﻿72.	It gives me great pleasure, Sir, to see you, an illustrious son of Africa, occupying the post of President of the General Assembly at its thirty-ninth session. I congratulate you most sincerely. Your election is well deserved recognition of the vast diplomatic experience and stature which you have acquired in the course of many years of association with the United Nations. Your election is, at the same time, deserving recognition of your country, Zambia. Our two countries are linked, not only by territory, people and history, but also by a common resolve to struggle against oppression, colonialism and racism and to promote justice and the economic wellbeing of the deprived part of humanity, which is the greater part. This oneness of purpose and complementarity of efforts has joined us in the group of frontline States, the Southern African Development Coordination Conference, the OAU and the Movement of Non-Aligned Countries. In welcoming your leadership of this session, my delegation pledges its fullest cooperation.
73.	I wish also to record the deep appreciation of my Government to your predecessor, Mr. Jorge Illueca, of Panama, who with dedication and competence so effectively conducted the proceedings of the thirty-eighth session of the Assembly.
74.	Allow me also to pay a well-deserved tribute to the Secretary General. It takes hard work, dedication and perseverance to ensure the smooth operation of the United Nations, especially at a time when the Organization is undergoing financial problems and facing crises of political confidence even vis-à-vis some of its own Members. We are pleased to note that he has shouldered his responsibility with commitment and resourcefulness.
75.	My delegation is happy to join other delegations in extending a warm welcome to the new nation of Brunei Darussalam. Its admission brings us a step closer to the total eradication of the scourge of colonialism and towards the ultimate goal of universality of membership of the United Nations. We look forward to friendly relations with the Government of
76.	Since the last session, the political and economic problems facing the international community have increased in complexity, critical initiatives have stagnated, and our capacity to provide hope to a weary world has diminished. Indeed, the enemies and critics of the United Nations have been reinforced by its apparent helplessness in the face of continuing conflict, insecurity and poverty in the world.
77.	Perhaps our resolve is needed nowhere more than in southern Africa. Since the last session, there have been significant developments in the region— significant not because we have as a result of them come any closer to the elimination of apartheid or colonialism but because those developments have, in fact, been seized upon by the detractors of African freedom to retard the liberation struggle. The countries directly involved have put the present situation in its proper context and their statements before this Assembly stand for the record.
78.	The history of South African oppression and aggression against the black people inside and outside South Africa is well known. In fighting the war in Mozambique and Angola, South Africa has wanted to create a buffer zone for apartheid. The triumph of the MPLA and FRELIMO in Angola and Mozambique, respectively, has obviously been a great blow to the sinister desire of the apartheid regime to surround itself either with economically dependent and totally submissive African States or with puppet governments.
79.	Today, South Africa has not ceased to react to internal and external opposition to apartheid by seeking to control its neighbours through a variety of methods, including a combination of false promises, destabilization and outright military attacks and occupation.
80.	The choice facing the countries of southern Africa is clear. Either they bow to the evil of apartheid or they must be prepared to become its victims. They have paid dearly for their commitment to the struggle against apartheid.
81.	In this regard, Tanzania is deeply distressed that, out of the so-called concern for strategic, economic and security requirements, which in fact is a front for long held political misconceptions, a policy of acceptance of or accommodation with apartheid is now being assiduously fostered. The invitation to Prime Minister Botha to visit some Western European countries, as well as some of the statements we have already heard from this rostrum, is but another aspect of that policy.
82.	The situation in southern Africa admits of no neutrality. In essence, apartheid represents a negation of our common humanity, which we seek to safeguard and foster by our commitment to the ideals of the Charter of the United Nations. The struggle against apartheid is, therefore, the responsibility of the international community as a whole and. not the burden of the countries of southern Africa alone.
83.	That the apartheid regime is supposedly now ready to talk to the Governments of the countries of southern Africa which it thought it could obliterate at the time of independence is in itself a measure of the failure of the regime to subdue them. Yet, we reject the premise that these overtures by apartheid South Africa mean that it is now freedom loving or peace loving, for apartheid cm offer no peace to its victims, and neither can they. The victims of apartheid are primarily the black people of South Africa. If the racist regime is willing to talk peace, it is addressing the request for dialogue to the wrong people. Angola, Botswana, Swaziland, Lesotho, Mozambique or Zimbabwe do not threaten the South African regime. It is the black people inside South Africa that the regime has to settle with. South Africa has to talk with the people of South Africa through their national liberation movement. For its part, Tanzania reaffirms its total support for the South African liberation movement.
84.	The events in southern Africa must continue to be seen in their true context of South African aggression and not with an assumed image of South Africa as a peacemaker. There can be no peace or accommodation with apartheid, and those who now echo the empty propagandistic pronouncements of the racist regime should know that they are in fact contributing to the undoing of all that has been achieved in the global campaign to isolate apartheid. To preach accommodation or neutrality with regard to racism is immoral and politically unacceptable. My President, Julius K. Nyerere, said in an address to the Fifth Summit of the Southern African Development Coordination Conference, held at Gaborone on 6 July 1984:
"It is irrelevant that apartheid South Africa has strong allies and that the economic and military muscle of apartheid is sustained to a very great extent by Western States through trade and other forms of cooperation; apartheid remains immoral and any support given to South Africa is immoral. It is rejected by public opinion even in the very States which give support to South Africa, as well as the vast majority of the South Africans. Immorality is immorality—even when it has powerful supporters—and apartheid is immoral."
85.	For Namibia, we have a plan which has been accepted by the parties concerned and upon which there exists an international consensus. SWAPO, the frontline States, Africa and, indeed, the international community as a whole have invested a great deal of work, patience, hope and time in the evolution of the plan for the independence of Namibia. That plan would have been implemented several years ago but for the extraneous linkages and conditionalities mooted to thwart the letter and spirit of Security Council resolution 435 (1978). Let me reiterate my country's stand. We reject the use of the withdrawal of Cuban troops from the sovereign State of Angola as a bargaining chip in the implementation of the United Nations independence plan for Namibia. We also reject as illegal and unacceptable the continued occupation of southern Angola by South African troops, and we consider entirely reprehensible the attempt to tie the withdrawal of these aggressor troops to a ceasefire between the patriotic troops of SWAPO and the South African occupation forces in Namibia. We vigorously denounce the support given to the counterrevolutionary movement of UNlTA. We reaffirm our unremitting support for SWAPO, the sole and authentic representative of the struggling people of Namibia. If the patience of the colonized and oppressed people of Namibia is not to run out, if their faith, trust and confidence in the United Nations and in the solidarity of the international community are to be sustained, the United Nations plan should be implemented without further delay. In it is, the responsibility of the Western Five., and particularly the United States, to see to it that the plan for the independence of Namibia is not further obstructed cannot be overemphasized.
86.	The Saharan people continue to be denied their independence. We regret that, despite the existence of United Nations and OAU formulas for the self-determination and independence of the Saharan people, one party to the conflict—Morocco—continues its obstructionist policies. We renew our appeal to the parties concerned, and in particular Morocco, to facilitate the work of the OAU Implementation Committee.
87.	We are equally concerned about the future of the Comoros island of Mayotte. While we welcome the ongoing bilateral negotiations between the Islamic Federal Republic of the Comoros and France, we urge the parties in question to expedite the negotiations for the eventual restoration of the national unity and territorial integrity of the Comoros.
88.	In Chad, the fratricidal conflict persists with the regrettable de facto partitioning of that country. My Government has followed with keen interest the efforts of the current Chairman of the Organization of African Unity to bring the warring parties to the conference table. We commend him for his tireless efforts. We appeal to the leaders of the contending Chadian groups to put patriotism first, to come together and to agree on a future for their country which preserves unity and territorial integrity and militarily excludes foreign interference and involvement.
89.	In the Middle East, we believe that a comprehensive and lasting peace can be achieved only if Israel unconditionally withdraws from all the Arab territories occupied since 1967 and recognizes the legitimate and inalienable rights of the Palestinian people to self-determination, including the right to establish an independent State of their own. Israel must end its illegal settlement policy in the occupied territories. The need for all States in the region, including Israel, to live within secure and internationally recognized borders should be acknowledged. Meanwhile, we reiterate our support for the PLO as the sole and authentic representative of the Palestinian people.
90.	The war between Iran and Iraq, two nonaligned and developing States, has already caused tremendous devastation of human life and property. My Government has all along encouraged the mediation efforts of the United Nations, the Movement of Nonaligned Countries, the Organization of the Islamic Conference and the individual countries which have offered their services in the search for an amicable resolution of the conflict. While we continue to encourage these efforts, we renew our earnest appeal to both Iran and Iraq to agree to a peaceful settlement. At the same time, we hope that all countries, particularly the major Powers, will desist from actions which might exacerbate the tensions in the region and widen the conflict.
91.	Although the situation in the Middle East remains unsettled, my delegation is encouraged by the new spirit of reconciliation and national unity among the Lebanese people. This new spirit offers new hope for the future stability, national unity, sovereignty and territorial integrity of their country. Therefore, we call upon the international community as a whole to give wholehearted encouragement and support to the Lebanese people as they embark on the arduous road of national reconstruction. That process should be facilitated by the immediate cessation of the Israeli military occupation of southern Lebanon.
92.	In Cyprus, intercommunal differences, exacerbated by foreign involvement, have led to the current unfortunate state of division. In a statement issued at the time of the unilateral action on the part of the Turkish Cypriots, my Government regretted their unilateral declaration of independence. We hope that the Cypriot communities will continue negotiations within the framework of the good offices of the Secretary General with a view to finding a viable and lasting solution which will preserve the ethnic diversity, territorial integrity and independence of the Republic of Cyprus. In this endeavour, however, those foreign countries most directly concerned, namely, Turkey and Greece, and the international community as a whole, should give the Cypriot people a genuine chance for dialogue and compromise. We hope the Secretary General will continue to offer his good offices for that objective.
93.	Tanzania supports the efforts of the Korean people towards peaceful reunification of their homeland. We are encouraged by the steadily growing willingness of the two parts of Korea to initiate constructive dialogue.
94.	Central America remains engulfed in war or the threat of war. The civil war in El Salvador continues, and the threats of foreign intervention in Nicaragua and the unprecedented arms build-up around its borders and along its shores continue to be a source of serious concern. Over the years, the Movement of Nonaligned Countries and the United Nations have reaffirmed the right of Nicaragua and all other countries of the region to live in peace, free from outside interference. We continue to see the persistent threat to the sovereignty, territorial integrity and independence of a Nicaragua as ensuing from the deliberate refusal of some countries outside the region to accept the existence of ideological pluralism in the region. It is in this context that Tanzania will continue to reject any attempts to infringe on the sovereignty of Nicaragua or to undermine the independence of that country. The right of each State to choose its social, economic and political system without outside interference must be respected.
95.	The Government of Tanzania has supported the initiatives of the Contadora Group and, in particular, the Contadora Act on Peace and Cooperation in Central America, which the group has issued. The countries of the Contadora Group recognize that ideological pluralism is a reality in the region which must be accepted. These countries realize that respect for the right of peoples of the region to self-determination and political as well as economic independence are the firm basis for any successful negotiations among the countries involved for genuine and permanent arrangements for peace.
96.	In Africa, as in many parts of the developing world, the refugee problem continues to preoccupy the Governments affected by the forced human migrations. More could have been achieved in terms of offering hope to the long-term needs of the refugees. We appreciate, none the less, the spirit of cooperation and generosity demonstrated at the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984, by the Governments which responded readily and generously to the appeal of the Conference.
97.	At the same time, we regard the Mexico City Declaration on Population and Development, adopted by the International Conference on Population, held from 6 to 14 August 1984 as providing a workable guideline for the future elaboration by countries of appropriate population policies, taking into account the particular circumstances of each country.
98.	This session marks the tenth anniversary of the Declaration and the Programme of Action on the Establishment of a New International Economic Order. This is also the tenth anniversary of the Charter of Economic Rights and Duties of States. The first review and appraisal of the implementation of the International Development Strategy for the Third United Nations Development Decade will be carried out at this session. These are all important policy instruments aimed primarily at the acceleration of the development of the developing countries and the promotion of cooperation among all members of the international community on the basis of sovereign equality, justice and interdependence.
99.	Unfortunately, the international community has failed to turn these policy instruments into effective action. What we have witnessed over the last 10 years is a disappointing record of inconclusive negotiations and persistent inaction. This failure to take appropriate and timely action has plunged the world economy into a deeper crisis and severely strained North South relations. The deterioration in the economies of most developing countries has reached grave proportions. Severe balance of payments difficulties and unbearable debt burdens have become some of the most common features in most developing countries. And, while many developing countries, particularly in Africa, are suffering from an acute shortage of food, the preoccupation in Europe and North America is with reduction of supplies of foodstuffs in order to maintain farmers' incomes.
100.	These are some of the realities of the present international order. But there are those who would wish to dismiss these lightly as third world problems. Their relationship to, and impact on, the economies of the developed countries are often ignored as if the North and the South lived in two isolated planets. Thus, for example, although developing countries take over one third of the exports from the European Economic Community, the relationship between high levels of unemployment in these industrialized countries and the diminishing import capacity of third world countries, caused by the collapse of the prices of the commodities they export, is hardly talked about! In his address to the Assembly last year, at the thirty-eighth session, my President stated: "Economically, an impoverished customer is no good to a shopkeeper, a destitute man is no use to a farmer and a bankrupt creditor is a disaster for a bank." These, too, are the realities of economic interdependence.
101.	In order to achieve true interdependence, however, structural changes in the existing international economic system are imperative. This system has proved to be inappropriate not only for the development needs of the developing countries of the postcolonial era, but also to its own architects. A frank exchange on how to restructure relations between developed and developing countries is therefore needed as a key element in the revival of the world economy.
102.	But, at a time when such a dialogue is urgently needed, we witness deliberate manoeuvres by a few developed countries to disrupt the very process of negotiation. Surprisingly, these are the same countries which 10 years ago made strong pleas for accommodation and cooperation and the need to avoid confrontation. Some of them even talked about "global consensus for economic development". Their actions today reveal the hollowness of such pleas. We know now that consensus and accommodation to them means acceptance of the policies of domination and exploitation of the majority by a few developed countries. When such policies have been overwhelmingly rejected by the international community, then the whole process of dialogue is regarded as ideological politicization of technical discussions. Their immediate reaction to the aspirations of the rest of the international community is to try to put an end to any kind of dialogue unless such dialogue is conducted in accordance with the wishes and the rules of the few wealthy nations. The wave of notices of withdrawal from this or that organization and the threats to withdraw financial support for certain organizations do not help to improve the climate of international cooperation either.
103.	In short, we are faced with a conflict between a call by the majority of mankind for structural change towards justice and true interdependence and a desire by a few developed countries to protect the existing inequitable system of international division of labour. But change is inevitable. The question is whether it will be such as to advance the wellbeing of mankind in a shrinking world or to risk catastrophe, whether nations will share in and guide such change or have it forced upon them in a manner they may find much less manageable. There is la essential international character to the struggle for human equality and human dignity and to the search for lasting solutions to the world economic crisis and the war against poverty. Let us agree at this session to launch the global negotiations and pledge our resolve to work tirelessly for their successful conclusion.
104.	While the political and economic problems cast a gloomy shadow on the future of the world, nothing puts its survival in greater jeopardy than the spiralling arms race. Since the last session, the world has seen the further deterioration of relations between the superpowers and the attendant resurgence of the politics of the cold war. New and more sophisticated weapons are being manufactured at an unprecedented rate, and concepts of limited nuclear war find expression in equally unprecedented military expenditures as the international situation unfolds the possibility of nuclear confrontation.
105.	The politics of power are compounding the perceived sense of insecurity of countries and this, in turn, is fuelling the race for more weapons, including conventional weapons. The time has come to realize that the safety of the world depends on a courageous approach to the problems of arms control and disarmament, getting out of this vicious cycle of fear. In that approach, priority should be placed on nuclear disarmament, for it is nuclear weapons which pose the most immediate threat to the survival of mankind. 
106.	Any stability, however, must necessarily include the nonnuclear weapon States, in particular third world countries. Their role in the scheme of global stability cannot be ignored because they also have an interest in self-preservation. Their participation in the decision-making is a prerequisite for the solution of the security and economic problems which beset the world today. It was in this context of both involvement and breaking the impasse in the nuclear arms negotiations brought about by the psychological barrier of mutual suspicion that my President, together with the leaders of Argentina, Greece, India, Mexico and Sweden, issued a Joint Declaration on 22 May 1984, in which they called upon the five nuclear weapon States to halt all testing, production and development of nuclear weapons and their delivery systems and to agree to negotiate substantial reductions in their nuclear forces, with adequate verification measures. This measure towards general and complete disarmament should be complemented by measures to strengthen the United Nations system and to transfer the resources thus saved from the arms race to social and economic development. Today, I wish to repeat that call to the nuclear weapon States, and I hope that, in the interest of world peace, other countries will join us in petitioning those countries to negotiate.
107.	The Indian Ocean continues to hold potential for big Power conflict. We call on the big Powers to respond positively to the desire of the littoral and hinterland States for the implementation of the Declaration of the Indian Ocean as a Zone of Peace.
108.	Present here at the United Nations are nations big and small, rich and poor, strong and weak. We are bound together by our common desire and resolve to nurture and preserve our collective freedom, independence and security. We all speak of peace, security and independence, and the Organization was established for the precise purpose of establishing these common ideals. We have heard a great deal about the diminishing moral authority of the United Nations. The influence of the United Nations has been questioned and its effectiveness is sometimes cynically dismissed. Admittedly, 39 years after the United Nations was founded, the greater part of the world has seen little peace and little relief from the oppression of poverty. Yet, the world would be poorer without the United Nations, for there is no denying that it provides an essential instrument for pursuing the objectives of world peace, security and development. Nothing can diminish the nobility of the goals of the United Nations. Separately and together, we must work to strengthen it as an organization for the regulation and promotion of beneficial international relations. The Tanzanian delegation pledges its full cooperation in this worthy endeavour.
